UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2390


VALERIE ARROYO,

                    Plaintiff - Appellant,

             v.

DANIEL J. ZAMORA, Attorney at Law; CHAD DIAMOND, Attorney at Law;
NORTH CAROLINA STATE BAR ASSOCIATION; MECKLENBURG
COUNTY CLERK OF SUPERIOR COURT; JUDICIAL STANDARD
COMMISSION; ETHICS COMMISSION; STATE OF NORTH CAROLINA,
DEPARTMENT OF JUSTICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:17-cv-00721-FDW-DCK)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Valerie Arroyo, Appellant Pro Se. Matthew Christopher Burke, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Valerie Arroyo seeks to appeal the district court’s order enjoining her for one year

from filing in her underlying civil case. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on June 19, 2018. The notice

of appeal was filed, at the earliest, on September 10, 2018. Because Arroyo failed to file

a timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal and deny all pending motions. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2